F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUN 15 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    TONI L. SNODDY,

                  Plaintiff-Appellant,

    v.                                                    No. 00-1384
                                                    (D.C. No. 99-WM-1636)
    JOHN D. HAWKE, as Comptroller                          (D. Colo.)
    of the Currency; OFFICE OF THE
    COMPTROLLER OF THE
    CURRENCY,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Toni L. Snoddy appeals from the district court’s order

dismissing her complaint against the Comptroller of the Currency. The district

court dismissed her claim under Regulation “O,” 12 C.F.R. pt. 215, for lack of

standing. It granted summary judgment for the Comptroller on her Freedom of

Information Act, 5 U.S.C. § 552 (FOIA) claim. It also denied her motion for

leave to amend to state a claim for damages against the Comptroller. We affirm.

      Ms. Snoddy states her appellate issues as follows:

             Magistrate Boland and Judge Miller denied justice to plaintiff
      by denying plaintiff’s November 16, [1999] motion to clarify/amend
      her claim breach of implied contract of good faith “freely,” as
      Fed. R. Civ. P. 15 requires, thereby enabling a ruling that plaintiff
      failed to achieve standing.

             Plaintiff’s injury was real, and the court erred when it ruled
      that plaintiff did not have standing to seek money damages from the
      defendant, and construed plaintiff’s injury argument as being the
      “risk of future retaliation,” and that plaintiff “failed to allege a
      concrete injury” and that “plaintiff’s injury is speculative,” (Order
      on Recommendation of Magistrate Judge, September 15, 2000, all
      at p. 4).

            The federal district court made many errors of fact and law
      with regard to plaintiff’s case which plaintiff believes violated her
      Constitutional right to due process and fundamental fairness.

             Plaintiff believes the court violated plaintiff’s right of due
      process and fundamental fairness in its hasty, (1 day?) review of
      defendant’s Vaughn Index and in its failure to consider/address
      plaintiff’s argument, that the withheld documents listed in the Index
      were post-in nature, and its failure to address the issue of other
      documents defendant claimed to be withholding under a claim of
      Privacy Act Exemption.


                                         -2-
Appellant’s Opening Br. at 2-3.

      “We review the district court’s decision to grant [a] motion to dismiss for

lack of standing de novo.”   United States v. Colorado Supreme Court   , 87 F.3d

1161, 1164 (10th Cir. 1996). Although Ms. Snoddy has the burden of establishing

the elements of standing, we accept as true all the well-pleaded facts of her

complaint, and construe all its reasonable allegations in the light most favorable

to her. See id.

      We also review de novo the district court’s order granting summary

judgment for the Comptroller.    Hollins v. Delta Airlines , 238 F.3d 1255, 1257

(10th Cir. 2001). Summary judgment is proper if the moving party shows “there

is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      Finally, we review the district court’s decision denying leave to amend

Ms. Snoddy’s complaint for abuse of discretion.    Lambertsen v. Utah Dep’t of

Corr. , 79 F.3d 1024, 1029 (10th Cir. 1996). Having carefully examined the

record and the pertinent law in light of the above-mentioned standards, we

determine that the district court properly dismissed Ms. Snoddy’s complaint




                                          -3-
and denied her motion for leave to amend. The judgments of the United States

District Court for the District of Colorado are therefore AFFIRMED, for

substantially the same reasons stated in the magistrate judges’ orders and

recommendations of December 7 and 20, 1999, July 10, 2000, and August 16,

2000, and the district court’s orders of September 8 and 15, 2000. The mandate

shall issue forthwith.


                                                    Entered for the Court



                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                        -4-